Citation Nr: 0610413	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tuberculosis.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a disorder 
manifested by chest and breathing discomfort.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel







INTRODUCTION

The veteran served on active duty from December 1996 to 
August 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

At her request, the veteran was scheduled for a personal 
hearing to be held at the RO in August 2004 and conducted by 
a Veterans Law Judge of the Board.  But she failed to report 
for the scheduled hearing, and she has not since explained 
her absence or requested to reschedule her hearing.  So the 
Board deems her hearing request withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).


FINDINGS OF FACT

1.  Service connection already has been established for 
thoracic outlet syndrome with right ulnar nerve damage and 
for bronchitis and residuals of a thoracotomy and partial 
lobectomy of the right lung.

2.  The medical evidence does not show the veteran has ever 
had tuberculosis.  

3.  The medical evidence does not show the veteran has ever 
had asthma.  

4.  The medical evidence does not show the veteran has a 
separate disorder manifested by chest and breathing 
discomfort.  




CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  A disorder manifested by chest and breathing discomfort 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the March 2004 statement of the case (SOC) and the 
April 2002 RO letter to the veteran notifying her of the 
VCAA, she has been advised of the laws and regulations 
governing the claims on appeal and the evidence that she must 
supply and the evidence that VA would attempt to obtain.  
Thus, she may be considered to have been advised to submit 
any pertinent evidence in her possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Finally, the Board notes that records of private treatment in 
September 2003 and October 2003 have been obtained, and the 
veteran has been afforded a VA compensation examination.  
She has not identified any additional evidence not already 
associated with the claims folder that is obtainable, and as 
mentioned, she failed to report for her hearing.  See Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, 
the Board finds that the duty to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  The RO has 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that she must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  The RO readjudicated her 
claim in March 2004 in light of additional evidence that was 
received.  So the Board finds no evidence of prejudicial 
error in proceeding to a decision on the merits at this 
juncture.  See Mayfield, supra.  



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

In this case, the notice the RO provided the veteran did not 
indicate that a disability rating and an effective date for 
the award of benefits would be assigned if service connection 
was awarded.  Nor did the notice indicate what information 
and evidence not previously provided was necessary to 
substantiate those elements of her claims.  But this is 
nonprejudicial.  Despite the inadequate notice provided her 
on the latter elements, the Board finds no prejudice to her 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against her claims, so any 
question as to the appropriate rating or effective date to be 
assigned is rendered moot.  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent 
within 3 years from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Tuberculosis 

The service medical records (SMRs) show that, in August 1997, 
the veteran's symptoms and abnormal findings on chest X-ray 
were diagnosed as tuberculosis.  Although a skin test was 
initially positive for TB, subsequent tests were negative.  
Further, sputum cultures were negative for TB.  She underwent 
a course of anti-TB antibiotics, with apparent symptomatic 
and X-ray improvement.  Chest X-ray findings, however, 
remained abnormal and suspicious.  A biopsy during 
bronchoscopy revealed a carcinoid tumor in the area of the 
right bronchus.  In January 1998, she underwent a right upper 
lobectomy.  The operative lung specimen was sent to the Armed 
Forces Institute of Pathology (AFIP) for evaluation.

The AFIP responded in January 1998 that the areas of the lung 
that were originally considered to be suspicious for 
tuberculosis actually represented necrosis of portions of the 
carcinoid tumor that was clearly identified.  A consultation 
report dated in February 1998 states the lobectomy specimen 
showed no findings consistent with tuberculosis.  The 
examiner indicated the anti-tuberculosis medications would be 
stopped.  No subsequent service medical records list a 
diagnosis of tuberculosis.  

A VA examiner in May 2002 recorded the veteran's history as 
set forth above.  He noted she had no definitive diagnosis of 
TB and indicated that what initially was thought to be TB 
ultimately turned out to be an atypical carcinoid tumor.

Service connection requires the presence of a current 
disability, i.e., proof the veteran has the condition 
claimed; this usually is in the way of a medical diagnosis.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Here, although the record indicates that TB was initially 
suspected as the diagnosis for the veteran's respiratory 
disorder during service, this was only provisional, and the 
medical evidence clearly shows that diagnosis ultimately was 
determined to be erroneous, inasmuch as the lung tissue 
removed at surgery contained no evidence of TB, but, rather, 
just the carcinoid tumor.

Because the evidence shows the veteran does not now have TB 
or any residuals of this condition - and, in fact, never had 
TB at all, service connection for TB is not established 
either on the basis of direct or presumed incurrence in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (meaning about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons and bases stated, 
the preponderance of the evidence is against the veteran's 
claim, so the provisions of § 5107(b) and 38 C.F.R. § 3.102 
are not applicable and her claim for service connection for 
TB must be denied.

Asthma and chest and breathing discomfort

The service medical records are unremarkable for any evidence 
of asthma.  An August 1997 record states there was no history 
of asthma.  The report of the veteran's separation 
examination contains her own notation that she had no history 
of asthma, and the examiner at that time did not note any 
objective clinical findings indicative of this condition, nor 
did he list a diagnosis of asthma.

The May 2002 VA examiner also did not report any current 
symptoms or clinical findings indicative of asthma.  His 
diagnoses included a notation of "Bronchitis/asthma, 
occasional exacerbations, but currently resolved."

Despite the VA examiner's inclusion of asthma in his 
diagnoses, there is no objective clinical evidence the 
veteran has ever actually had asthma, either during service 
or since.  The examiner's notation appears to have been based 
on the veteran's own, unsubstantiated, report of a history of 
this condition (which even she earlier had denied while in 
service), and his diagnosis was not supported by any clinical 
findings or other medical analysis.  Consequently, the 
examiner's listing of the diagnosis is entitled to no 
probative weight as to whether the veteran currently has 
asthma.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).



The record shows that the December 2002 rating decision 
established service connection for bronchitis and residuals 
of a right thoracotomy and partial lobectomy of the right 
lung; a 20 percent rating was assigned for this disability.  
That rating decision also denied service connection for chest 
and breathing discomfort.

The record does not show the veteran has a separate 
respiratory disorder manifested by chest and breathing 
discomfort for which service connection has not already been 
established.  It is clear that all of her respiratory 
symptoms - including chest and breathing discomfort - have 
properly been considered in evaluating her service-connected 
bronchitis and post-surgical residuals of her right lung 
resection.  Further, VA's regulations prohibit both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing a service-connected 
evaluation, and also the evaluation of the same manifestation 
under different diagnoses.  See 38 C.F.R. § 4.14 (2005) (VA's 
anti-pyramiding regulation).  Accordingly, even if the 
veteran did have asthma, a separate rating for the disability 
would be prohibited; any manifestations of this disorder 
would be included in the evaluation for her already service-
connected respiratory disability.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims for asthma and a 
separate disorder manifested by chest and breathing 
discomfort.  So the provisions of § 5107(b) and § 3.102 are 
not applicable, and these claims must be denied.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for tuberculosis is denied.  

Service connection for asthma is denied.  

Service connection for a disorder manifested by chest and 
breathing discomfort is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


